Name: Commission Regulation (EC) NoÃ 1429/2005 of 31 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 1.9.2005 EN Official Journal of the European Union L 226/1 COMMISSION REGULATION (EC) No 1429/2005 of 31 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 1 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 31 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 76,6 999 76,6 0707 00 05 052 69,3 068 40,9 999 55,1 0709 90 70 052 72,0 999 72,0 0805 50 10 382 61,0 388 58,8 524 60,3 528 60,5 999 60,2 0806 10 10 052 89,3 220 167,2 400 195,8 624 128,7 999 145,3 0808 10 80 388 83,0 400 69,1 508 61,7 512 82,9 528 68,3 720 27,9 804 77,0 999 67,1 0808 20 50 052 94,0 388 114,6 512 9,6 528 37,7 624 114,6 800 152,8 999 87,2 0809 30 10, 0809 30 90 052 83,3 999 83,3 0809 40 05 052 105,3 066 76,4 093 49,2 098 53,9 624 112,8 999 79,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.